Citation Nr: 0811564	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  07-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's doctor


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2006 
rating decision of the Augusta, Maine Regional Office (RO) 
that denied service connection for PTSD.  

The veteran attended a hearing before the undersigned at the 
RO in February 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

PTSD requires a current medical diagnosis of PTSD, medical 
evidence of a nexus between current symptomatology and the 
specific claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (unless the evidence shows that the veteran 
participated in combat and the stressor is combat related).  
38 C.F.R. 3.304(f) (2007).

The competent medical evidence shows that the veteran was 
diagnosed as having PTSD on an August 2007 examination for 
VA.  The diagnosis was based on the veteran's experiences in 
Thailand.  These experiences, as reported on the examination, 
included being under hostile fire while repairing planes, and 
encountering a group of refugees who attempted to take trash 
cans that the veteran was disposing from the base in Udorn, 
Thailand.  The veteran also reported that in July 1970, while 
stationed at the Seymour Johnson Air Force Base in North 
Carolina, he injured his left forearm when a pneumatic line 
exploded.

The August 2007 VA examiner stated that although the veteran 
reported the explosion in North Carolina, it was more likely 
than not that his PTSD symptoms started from his trauma 
exposure while stationed in Thailand.  Additionally, at the 
veteran's February 2008 hearing, his treating doctor 
testified that the veteran's PTSD was initiated by his 
stressors in Thailand which were then exacerbated by the 1970 
explosion in North Carolina. 
  
The veteran claims that he has PTSD which is the result of 
service related stressors.  Specifically, the veteran claims 
that when he served in the 54th Weather Reconnaissance 
Squadron in Udorn, Thailand in 1969, his unit received 
incoming fire on many occasions.  He reported that at night 
when he was repairing planes for the flights on the next day, 
there was sporadic firing along the perimeter and along the 
flight line.  

It appears that the veteran had reported dates for some of 
the reported stressors.  For instance he reported that he 
entered Thailand in June 1969.  It is also possible that unit 
records such as histories or lessons learned could provide 
evidence of incoming fire.  The veteran's presence with the 
unit at the time such attacks occurred would corroborate his 
statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).

While the veteran provided a "buddy statement" from a 
soldier who reported being under fire when serving as a 
flight line repairman in Udorn, this particular veteran was 
at Udorn from July 1967 to July 1968.  Therefore, his 
descriptions of being fired on occurred almost a year prior 
to the veteran's reported arrival at Udorn.

The United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records)) has not yet been 
contacted.  

In order to attempt to verify the stressor incidents 
described by the veteran, the Agency of Original Jurisdiction 
needs to contact the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Research of Unit Records)).  VA has 
a duty to seek relevant federal records which are adequately 
identified.  38 U.S.C.A. § 5103A(c) (West 2002).


Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should contact JSRRC or other 
appropriate source, and request 
supporting evidence of the claimed 
stressors as provided by the veteran.  If 
additional information is needed to 
complete this request, the veteran should 
be so advised of the specific information 
needed.  The claimed stressors include 
being under hostile fire while repairing 
planes, and encountering a group of 
refugees who attempted to take trash cans 
that the veteran was disposing from the 
base in Udorn, Thailand.  

Additionally, ask JSRRC if it is possible 
to provide unit records such as history 
of operations or lessons learned for the 
54th Weather Reconnaissance Squadron from 
June 1969 to November 1969 that would 
tend to show that the veteran's base came 
under fire.  

2.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



